UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6794



LAWRENCE FEARON,

                                              Plaintiff - Appellant,

          versus


HAGERSTOWN TRUST CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge
(8:05-cv-00921-AW)


Submitted: September 28, 2006              Decided: October 10, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Fearon, Appellant Pro Se. William Joseph Carter, Michael
J. Sepanik, CARR MALONEY, P.C., Washington, D.C.; Alice Sung Hyon
Chong, BROWN & SHEEHAN, LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lawrence   Fearon    appeals    the    district   court’s   orders

denying relief on his 42 U.S.C. § 1983 (2000) complaint and

reconsideration.     We   have   reviewed       the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. Fearon v. Hagerstown Trust Corp., No. 8:05-cv-

00921-AW (D. Md. Feb. 23      & Apr. 4, 2006).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     AFFIRMED




                                  - 2 -